646 N.W.2d 676 (2002)
2002 ND 105
STATE of North Dakota, Plaintiff and Appellee,
v.
Michael Darnell JACKSON, Defendant and Appellant.
Nos. 20010298, 20010299.
Supreme Court of North Dakota.
July 11, 2002.
Lisa K. Fair McEvers, Assistant State's Attorney, Fargo, N.D., for plaintiff and appellee; submitted on brief.
Richard E. Edinger, Fargo, N.D., for defendant and appellant; submitted on briefs.
SANDSTROM, Justice.
Michael Darnell Jackson appeals from two East Central Judicial District Court judgments of conviction for failure to register as a convicted sex offender in violation of N.D.C.C. § 12.1-32-15, alleging he was denied the effective assistance of counsel because his trial attorney did not move for a judgment of acquittal, under N.D.R.Crim.P. 29(a).
[¶ 2] The issue of ineffective assistance of counsel is best raised in a post-conviction relief proceeding, except in rare cases. State v. Norman, 507 N.W.2d 522, 525 (N.D.1993) (a claim of ineffective assistance of counsel should generally be raised in a post-conviction proceeding). This is a rare case.
[¶ 3] We hold, as a matter of law, it is not ineffective assistance for counsel to fail to move for a judgment of acquittal, under N.D.R.Crim.P. 29(a), when the prosecution has presented a prima facie case. State v. Kroeplin, 266 N.W.2d 537, 543 (N.D.1978). Here, the State presented a prima facie case. Jackson did not receive ineffective assistance of counsel.
[¶ 4] The district court's judgments of conviction are affirmed.
[¶ 5] GERALD W. VANDE WALLE, C.J., WILLIAM A. NEUMANN, MARY MUEHLEN MARING, and CAROL RONNING KAPSNER, JJ., concur.